Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Terrence Cross petitions for permission under Fed. R.App. P. 5 to appeal the district court’s 2003 order denying his motion to dismiss the federal indictment against him. We find that Cross has not met the requirements to permit an appeal under Rule 5. Accordingly, we deny the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.